Citation Nr: 9919070	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for left superficial 
peroneal nerve injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for ankylosis of the 
left ankle with surgical residuals, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for dysthymia, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability.

5.  Entitlement to an effective date earlier than August 7, 
1995, for the award of service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1979 to July 
1987.

The instant appeal as to the left ankle claims arose from an 
October 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in San Juan, Puerto Rico, 
which denied a claim for an increased rating for status post 
left ankle fracture.  The instant appeal as to the earlier 
effective date claim arose from a November 1995 rating 
decision which granted service connection for dysthymia as 
secondary to the service-connected left ankle disorder, 
effective August 7, 1995.  However, dysthymia was not 
considered a separate disability, and the disability 
evaluation was not increased.  

The instant appeal as to the increased rating for dysthymia 
and total rating (TDIU) claims arose from a May 1997 rating 
decision which found clear and unmistakable error in the 
November 1995 rating decision which had not assigned a 
separate evaluation for dysthymia.  That rating decision 
continued an evaluation of dysthymia of 10 percent and denied 
a claim for TDIU.  The issue of entitlement to an increased 
rating for residuals of a left ankle fracture was remanded by 
the Board of Veterans' Appeals (Board) in July 1997 for 
further development.

In a September 1998 rating decision, the left ankle 
disability was recharacterized as two separate disabilities, 
a left superficial peroneal nerve injury and ankylosis of the 
left ankle with surgical residuals.  Each disorder was found 
to be 20 percent disabling.  Since this claim has not been 
withdrawn, an increased rating above 20 percent for a left 
superficial peroneal nerve injury and ankylosis of the left 
ankle with surgical residuals remains at issue on appeal.  
See AB v. Brown, 6 Vet.App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).

The claims for entitlement to an increased rating for 
dysthymia and for entitlement to a total disability 
evaluation for compensation purposes based upon individual 
unemployability are discussed in the REMAND section below 
which follows the ORDER in this case.


FINDINGS OF FACT

1.  The appellant's service-connected left superficial 
peroneal nerve injury is currently manifested by 
hyperesthesia to pinprick on the dorsum and plantar aspects 
of the foot, muscle weakness, and atrophy.

2.  The appellant's service-connected ankylosis of the left 
ankle with surgical residuals is currently manifested by 
ankylosis of the ankle at 25 degrees of plantar flexion with 
no pronation or supination.

3.  On the left ankle joint, the appellant has a 10 cm long, 
2 millimeters (mm) to 2 cm wide scar with adherence across 
the joint with keloid tissue and pain on palpation.

4.  The appellant was discharged from service on July 28, 
1987.

5.  VA first received a claim from the appellant for 
disability compensation benefits for a psychiatric disorder 
on August 7, 1995.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected left superficial peroneal nerve 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.68, 4.124a, Diagnostic Code 8522 
(1998).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected ankylosis of the left ankle with 
surgical residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic 
Code 5270 (1998).

3.  The criteria for a 10 percent evaluation for a tender, 
painful scar of the left ankle have been met.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).

4.  The assignment of an effective date earlier than August 
7, 1995, for the award of disability compensation benefits 
for dysthymia is not warranted.  38 U.S.C.A. §§ 1131, 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.303, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings for left superficial peroneal 
nerve injury and ankylosis of the left ankle with surgical 
residuals are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v Derwinski, 1 Vet. App. 78 (1990).  That 
is, he has presented claims which are plausible.  Generally, 
a claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This case has been remanded for further development, and a VA 
examination and a radiological evaluation was performed 
pursuant to the appellant's claim for benefits.  Also, all 
available service medical records and VA treatment records 
have been obtained.  The appellant has not asserted and there 
is nothing in the record that shows that there are missing, 
relevant records pertinent to the left ankle claims.  For 
these reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The service medical records show that the veteran sustained 
an open medial dislocation of the left ankle in May 1986 when 
sliding into second base while playing baseball.  In the 
course of treating the injury in the operating room that 
evening, he was found to have a condylar fracture off the 
lateral talar dome.  In August 1986 he underwent surgical 
removal of retained screws.  A May 1987 Physical Evaluation 
Board found limited motion of the ankle with mild swelling, 
and separation from service was recommended.  Service 
connection was granted for residuals of a left ankle 
fracture, status post surgery, in a November 1987 rating 
decision.  A 20 percent disability evaluation was assigned at 
that time.

A review of VA treatment records from 1985 to 1991 showed 
that the veteran was hospitalized in 1986, 1989, and 1990 for 
resection of a left ankle neuroma.  A November 1991 hearing 
officer's decision and subsequent rating decision increased 
the disability evaluation to 30 percent based on the VA 
treatment records as well as a VA orthopedic examination 
which found moderate swelling and limited range of motion and 
a VA neurological examination which showed weakness, 
decreased sensation, and muscle atrophy as well as positive 
findings on nerve conduction velocity studies.  

A review of VA treatment records from 1992 to 1997 showed 
that the veteran was hospitalized in 1992, 1993, 1994, and 
1997 for resection of the recurring left ankle neuroma.  
Pursuant to the Board's July 1997 remand, the veteran 
underwent a VA orthopedic and neurological examination in 
September 1997 which was performed by two examiners who 
thoroughly reviewed the claims folder.  The veteran reported 
pain in the lateral and posterior aspect of the left ankle 
with occasional cramps in the dorsum of the foot.  He 
reported swelling and that the pain increased with standing 
more than 30 minutes.

Physical examination revealed a 3 centimeter (cm) swelling of 
the left ankle and a prominent bony deformity of the left 
ankle malleolus which was twice the normal size.  The veteran 
had recurrence of the neuroma.  The dorsum and plantar 
aspects of the foot demonstrated hyperesthesia to pinprick.  
There was impaired, antalgic gait secondary to ankylosis of 
the left ankle, and the veteran used a one-point cane.  
Instability, crepitus, supination, and pronation could not be 
checked due to ankylosis.  The ankle was ankylosed at 25 
degrees of plantar flexion.  There was no pronation or 
supination.  Ankylosis precluded walking on the tip of the 
toes or heels or squatting.

There was a 10 cm long, 2 mm to 2 cm wide cosmetically 
disfiguring scar with adherence across the joint with keloid 
tissue and pain on palpation.  There was severe weakness of 
the left ankle dorsiflexor muscle, tibialis anterior, and 
plantar flexor muscle gastrocnemius with 2/5 muscle strength.  
There was 3 cm muscle atrophy of the left calf.  The 
diagnoses were status post open reduction internal fixation 
of left ankle fracture, left superficial peroneal nerve 
injury, and status post multiple surgical excisions of left 
ankle recurrent neuroma.

The examiner's concluded that the veteran's left ankle would 
impair his ability to work as a heavy mechanic.  However, the 
veteran was found able to perform light work.  He was limited 
to standing or walking 2 hours in a regular work day, he was 
limited to sitting 6 hours a day, and he was limited to 
carrying, pushing, or pulling weights of 20 pounds or less.

In a July 1998 rating decision, the 30 percent rating for 
status post left ankle fracture with open reduction of 
internal fracture was discontinued and was replaced by a 20 
percent rating for left superficial peroneal nerve injury and 
a 20 percent disability for ankylosis of the left ankle with 
surgical residuals.  An October 1998 VA treatment record 
noted that the veteran had undergone his seventh operation 
for removal of the recurring left ankle neuroma in September 
1998.

The Board concedes that the manifestations of the veteran's 
left ankle disability are significant and have caused him to 
undergo numerous operations.  The veteran's ankle is 
currently rated as 20 percent for a left superficial peroneal 
nerve injury under Diagnostic Code 8522 and as 20 percent for 
ankylosis of the left ankle with surgical residuals under 
Diagnostic Code 5270.

Under Diagnostic Code 8522, a 20 percent rating is warranted 
for severe, incomplete paralysis of the superficial peroneal 
nerve, and the maximum rating under that Diagnostic Code of 
30 percent is warranted for complete paralysis of the nerve 
with eversion of the foot weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (1998).  The medical evidence shows that 
the veteran's nerve injury is manifested by decreased 
sensation and hyperesthesia to pinprick.  These symptoms 
comport with the maximum rating for incomplete paralysis of 
the superficial peroneal nerve.  There is no evidence in the 
claims folder that the veteran has complete paralysis of the 
nerve; therefore, the Board does not find that an increased 
rating under Diagnostic Code 8522 is warranted in this case. 

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle in less than 30 degrees plantar 
flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (1998).  A 
30 percent rating is warranted where the ankle is ankylosed 
in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  Id.  The maximum 
rating under this Diagnostic Code is 40 percent where the 
ankle is ankylosed in plantar flexion at more than 40 degrees 
or in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity.  Id.  The most 
recent VA examination in the September 1997 showed that the 
veteran's left ankle was ankylosed at 25 degrees of plantar 
flexion.  These findings comport with the 20 percent rating 
for ankylosis of the ankle.  There is no evidence in the 
claims folder that the veteran's left ankle is ankylosed in 
plantar flexion greater than 30 degrees or in dorsiflexion or 
that there is abduction, adduction, inversion, or eversion 
deformity.  Therefore, the Board does not find that an 
increased rating under Diagnostic Code 5270 is warranted in 
this case. 

The Board notes that findings on the September 1997 VA 
examination report included a "10 cm long, 2 mm to 2 cm wide 
cosmetically disfiguring scar with adherence, crossing the 
joint with keloid tissue and is tender on palpation."  
Pertinent VA regulations state that a scar which is tender 
and painful on objective demonstration warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (1998).  Taking into consideration the findings on the 
most recent VA examination, and applying the benefit of the 
doubt rule, the Board finds that an increased rating, to 10 
percent, is warranted for the left ankle scar under 
Diagnostic Code 7804.  The scar was found to be painful on 
objective demonstration during the recent VA examination.  
Thus, the Board finds that a compensable rating for his left 
ankle scar is warranted.

As a result of the additional 10 percent grant for the 
painful ankle scar, the veteran is currently in receipt of a 
40 percent combined rating for his left ankle, broken down to 
20 percent for left superficial peroneal nerve injury under 
Diagnostic Code 8522, 20 percent for ankylosis of the left 
ankle with surgical residuals under Diagnostic Code 5270, and 
10 percent for a tender, painful scar of the left ankle under 
Diagnostic Code 7804.  This 40 percent maximum rating is in 
accord with the provisions of 38 C.F.R. § 4.68 (the 
amputation rule) which provides that the combined rating for 
a disability below the knee cannot exceed the rating for an 
amputation at the elective level, in this case 40 percent, 
were an amputation to be performed.

In addition, if a veteran is in receipt of the maximum 
disability rating available under a Diagnostic Code for 
limitation of motion, consideration of functional loss due to 
pain is not required.  Johnson v. Brown, 10 Vet. App. 80 
(1997).  In any event, the veteran cannot receive an 
evaluation higher than 40 percent for his postoperative left 
ankle disability in light of the amputation rule.

Earlier effective date claim

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides that "[t]he 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release."  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1998) (to the same effect).  If, however, a 
veteran's application for disability benefits is not received 
within one year of his discharge or release from service, the 
effective date will be the date of receipt of the claim, or 
the date that entitlement arose, whichever is later.  Id.

In the present case, the evidence shows that the veteran was 
discharged from service on July 28, 1987.  Because he did not 
file a claim of entitlement to benefits for a psychiatric 
disorder within one year of that date, the effective date of 
an award of benefits could be no earlier than the date that 
VA received his claim.  VA first received such a claim on 
August 7, 1995.  The RO therefore correctly concluded that he 
was not entitled to an effective date prior to that date.

The veteran has not provided any support for his disagreement 
with the effective date of his award of service connection 
for dysthymia.  There is no indication that any earlier claim 
was ever filed with, or received by, VA prior to August 7, 
1995.  VA was not made aware of any such claim until he filed 
his claim for service connection for a psychiatric disorder, 
claimed as secondary to his service-connected left ankle 
disability, on August 7, 1995.  Consequently, the Board finds 
that there is no basis for assigning an effective date prior 
to August 7, 1995, for the award of disability compensation 
benefits for dysthymia.


ORDER

Claims for entitlement to increased ratings for left 
superficial peroneal nerve injury and ankylosis of the left 
ankle with surgical residuals are denied, and a claim for 
entitlement to an effective date earlier than August 7, 1995, 
for service connection for dysthymia is also denied.  A 10 
percent disability evaluation is warranted for the painful 
left ankle scar when evaluating the residuals left ankle 
injury, thereby increasing the combined evaluation to 50 
percent, subject to the laws and regulations governing the 
payment of monetary benefits.



REMAND

The appellant contends, in substance, that his service-
connected dysthymia is more severe than the current 
disability evaluation suggests; therefore, he believes an 
increased rating is warranted.  He also asserts that his 
service-connected disabilities combine to render him 
unemployable.

The claim for a total disability evaluation based on 
individual unemployability appears to be inextricably 
intertwined with his claims for increased evaluations.  
According to Harris v. Derwinski, 1 Vet.App. 180 (1991), all 
issues which are inextricably intertwined with an issue on 
appeal must be determined before the issue on appeal can be 
decided.  Thus, the Board will defer issuing a decision on 
the TDIU claim pending the completion of the development 
requested in this remand.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought on 
appeal.  Littke v. Derwinski, 1 Vet.App. 90 (1991).

VA has a duty to acknowledge and consider all regulations, 
including Diagnostic Codes, which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

The veteran's service-connected dysthymia was last examined 
by VA in October 1995.  At that time, the primary purpose of 
the examination was to determine whether there was a 
relationship between a psychiatric disorder and the service-
connected left ankle disorder.  In addition, the provisions 
of the rating schedule governing evaluation of mental 
disorders was changed, effective November 7, 1996.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  The RO has had the opportunity to 
evaluate the veteran using these new criteria.  However, the 
Board finds that the most recent VA examination report did 
not address the symptomatology that serves as a basis for the 
new mental disorders rating criteria; therefore, another 
examination is warranted prior to making a determination on 
this issue.

The veteran is advised of 38 C.F.R. § 3.655, which requires 
the dismissal of a claim for an increased rating where the 
veteran fails to report for a scheduled examination deemed to 
be necessary by VA.

In addition, it appears from the record that certain private 
treatment records have not been associated with the claims 
folder.  A December 1998 medical referral from L. A. Torrado 
Colon, M.D., indicated that the veteran had been undergoing 
outpatient treatment with Dr. Torrado Colon since 1991.  The 
claims folder contains several psychiatric evaluations 
performed by Dr. Torrado Colon, however, the outpatient 
treatment records have not been associated with the claims 
folder.  Because VA has a duty to assist the appellant in 
developing the facts pertinent to this claim, the RO should 
make an effort to obtain such records on remand.

Under the circumstances of this case, the undersigned has 
concluded that additional development is necessary.  
Accordingly, this case REMANDED to the RO for the following:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of treatment or evaluation 
of his dysthymia that has not already 
been made part of the record and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  The RO should 
in particular make an effort to obtain a 
copies of outpatient treatment records 
from Dr. L. A. Torrado Colon, Corner of 
Hostos, Popular Bank, 2nd Floor, Guayama, 
P.R. 00785.

2.  The RO should schedule the veteran 
for a psychiatric examination to include 
appropriate testing sufficient to 
establish a complete differential, multi-
axial diagnosis.  The test(s) chosen 
should be those that would assist the 
reviewing physician in attributing 
symptomatology to diagnosis and assessing 
the relative severity of each diagnosis.  
In particular, the examiner should 
ascertain whether the service-connected 
dysthymia has resulted in occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  The 
examiner is also requested to provide an 
opinion as to the severity of the 
symptoms.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
The physician should perform a 
longitudinal review of the record, 
including the current test results, and 
render an opinion as to the relative 
severity of the dysthymia.  The claims 
folder and a copy of this remand must be 
provided to the examiner.  The examiner 
must assign a Global Assessment of 
Functioning Score consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS and explain what each 
assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

Thereafter, the originating agency shall readjudicate the 
dysthymia and TDIU claims.  If either of the claims is not 
allowed, the RO should provide the appellant and his 
representative with an appropriate supplemental statement of 
the case, indicating that he has a reasonable time to 
respond, and return the case to the Board for further 
appellate consideration, if appropriate.

This REMAND is to develop evidence and afford due process.  
The Board intimates no opinion as to the final outcome 
warranted as to the issues addressed in this REMAND.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

